Exhibit 10(gg)

LEASE AGREEMENT

This Lease Agreement (the "Lease") is made and executed between RUSH TRUCK
CENTERS OF TEXAS, L.P. ("Landlord"), and LUBYS RESTUARANTS LIMITED PARTNERSHIP
("Tenant"), as of October 15, 2002 (the "Effective Date"), pursuant to the terms
of which the parties hereto contract and agree as follows:

SECTION 1


Leased Premises



This Lease shall pertain to a portion of the real property located at 2301
Crockett, Houston, Harris County, Texas, (the "Crockett Street Property"),
consisting of approximately 17,000 square feet, together with all rights,
privileges, and appurtenances belonging to or in any way pertaining thereto
(hereafter collectively referred to as the "Leased Premises"). A copy of the
site plan of the Crockett Street Property, with the Leased Premises being
outlined in red, is attached hereto and incorporated herein for all purposes.

SECTION 2


Initial and Renewal Terms of Lease



This Lease shall be for an initial term of one-year (the "Initial Term"),
commencing on November 1, 2002 (the "Commencement Date") and ending on October
31, 2003.

Renewal; Automatic.

Upon the expiration of the initial term of this Lease, provided this Lease has
not been previously terminated pursuant the provisions of this Lease as may be
set forth elsewhere herein, this Lease shall automatically renew for two
additional one (1) year Renewal Terms, unless on or before 90 days prior to the
then current Expiration Date of this Lease, either party has given notice of
such party's intention not to renew this Lease for an additional one (1) year
Renewal Term.



SECTION 3


Early Termination of Lease by Landlord



Landlord may at any time during any term of this Lease, upon ninety (90) days
written notice (an "Early Termination Notice"), terminate and cancel this Lease,
in which event this Lease shall terminate as of the date specified in such Early
Termination Notice.

SECTION 4


Approved Use of Leased Premises



The Leased Premises shall be used for the purpose of storing restaurant
furniture and equipment and for the assembly of restaurant equipment, including
light welding, and for no other purpose. In no event shall Tenant store toxic or
hazardous substances on the Leased Premises without Landlords prior written
approval.

SECTION 5


Rental Payments



During the Initial Term and any Renewal Term of this Lease, Tenant shall pay
Landlord, at the address of Landlord, as set forth below, or such other address
as Landlord may direct in writing, Rent in the amount of $3,500 per month, on
the first day of each month, commencing November 1, 2002.

Tenant shall be liable for, and Landlord may collect a late charge of five cents
($0.05) for each dollar of Rent unpaid by the eleventh (llth) day of each month,
such charge to be addition to and not in lieu of any other remedy of Landlord
hereunder. Tenant agrees that such charges are necessary and reasonable in light
of the expenses and loss of income caused by late payments.

Tenant shall make all rental payments in full. Payment or receipt of a rental
payment of less than the amount stated in this lease shall be deemed to be
nothing more than partial payment of that month's account.  Under no
circumstances shall Landlord's acceptance of a partial payment constitute accord
and satisfaction. Nor will Landlord's acceptance of a partial payment forfeit
Landlord's right to collect the balance due on the account, despite any
endorsement, stipulation, or other statement on any check.

SECTION 6


Insurance



Tenant shall obtain appropriate general liability, worker's compensation, theft
and other coverage in such amounts and from such companies as are mutually
agreeable to the parties to the lease. Tenant shall have complete responsibility
for obtaining insurance covering all personal property stored or placed in and
about the Leased Premises and Landlord shall have no responsibility for the
same. Landlord shall be a named as an additional insured on each liability
policy. Landlord shall maintain all insurance on the Leased Premises in such
amounts and from companies, as Landlord, in Landlord's sole judgment and
discretion, deems advisable and appropriate. Tenant shall have no interest in
any insurance obtained by Landlord or the proceeds thereof.

Landlord and Tenant, in behalf of themselves and all parties claiming under
them, mutually release and discharge each other from all claims and liabilities
arising from or caused by any casualty or hazard or in connection with property
on or activities conducted on the Leased Premises, which are covered or required
hereunder to be covered in whole or in part by insurance on the Leased Premises,
and waive any right of subrogation which might otherwise exist in or accrue to
any person on account thereof, provided that such release shall not operate in
any case where the effect is to invalidate or increase the cost of such
insurance coverage (provided, that in the case of increased cost, the other
party shall have the right, within thirty (30) days following written notice, to
pay such increased cost, hereby keeping such release and waiver in full force
and effect).

SECTION 7


Access of Landlord; For Sale or For Lease Signs



Tenant shall allow Landlord full and complete access to the Leased Premises for
the purpose of examining the Leased Premises to ascertain that the Leased
Premises is in good repair and in clean and sanitary condition. Landlord shall
have the right, at all times during the term of this Lease, as it may be
renewed, between the hours of 8:00 a.m. and 6:00 p.m., Monday through Saturday,
as well as any other hours Tenant's representatives are at the Leased Premises,
to show the Leased Premises to prospective purchasers. During the last 90 days
of the Initial Term or any Renewal Term, Landlord shall also have the right to
show the Leased Premises to prospective lessees, unless the Lease has been
renewed, as provided for herein.

SECTION 8


Operation, Care and Use of Leased Premises



Tenant shall comply with all present and future governmental laws, ordinances
and regulations applicable to the use of the Leased Premises, including but not
limited to compliance with all applicable federal, state, and local laws
relating to protection of public health, welfare, and the environment
(Environmental Laws"), with respect to Tenant's use and occupancy of the Leased
Premises and Tenant shall promptly comply with all governmental orders and
directives for the correction, prevention and abatement of nuisance or any
non-compliance in, upon or connected with the Leased Premises.

Tenant shall not, without the Landlord's prior written consent, keep anything
within the Leased Premises (or use the Leased Premises for any purpose) which
increases the insurance premium cost or invalidates any insurance policy carried
on the Leased Premises or other parts of the Property.  If Landlord should
consent to such use or occupancy by Tenant, Tenant shall pay on demand, as
additional rent, the additional insurance premiums resulting from such use or
occupancy. All property kept or stored or maintained within the Leased Premises
by Tenant shall be at Tenant's sole risk.

Tenant shall take good care of the Leased Premises and keep the same in a clean
and attractive condition, and free from waste, dirt, rubbish or nuisance at all
times. Tenant shall keep any service-ways, and loading areas adjacent to the
Leased Premises neat, clean and at all times, and shall store all trash and
garbage within the Leased Premises, arranging for the regular pick-up of such
trash and garbage at Tenant's expense. Receiving and delivery of goods and
merchandise and removal of garbage and trash shall be made only at such
locations, and subject to such regulations as Landlord may from time to time
prescribe.

SECTION 9


Surrender of Leased Premises Upon
Termination of Lease



Unless the Lease has been renewed as provided for herein, at the expiration of
the Initial Term or any Renewal Term, Tenant shall surrender the Leased Premises
in as good condition as it was in at the beginning of such term, reasonable use
and wear and damages by the elements excepted.

If Tenant does not vacate the Premises following termination of this Lease,
Tenant will become a tenant at will and must vacate the Premises on receipt of
notice from Landlord. It is agreed and understood that any holding over by
Tenant of the Leased Premises after the expiration of this Lease shall operate
and be construed as a tenancy from month to month (the "Holdover Period") at a
rental equal to 150% of the Minimum Monthly Rent herein provided, as such rental
is then adjusted as herein provided (the "Holdover Rental"), and subject to any
Percentage Rent. The accrual or payment of such Holdover Rental shall not
provide Tenant with any rights of occupancy or any other rights under the Lease
during the Holdover Period. Tenant shall remain in the possession of the Leased
Premises solely at the sufferance of Landlord and Landlord shall be entitled to
pursue all of its remedies against Tenant during such Holdover Period, including
but not limited to seeking Tenant's eviction, notwithstanding the accrual and/or
payment of such Holdover Rental.

SECTION 10


Events of Default and Landlord's Remedies



An "Event of Default" shall occur, as follows:

A.

Rent.

If Tenant shall be in default of the prompt payment, when due, of any
installment of basic rent or additional rent.





B.

Breach.

  If Tenant shall default in observing, performing, or keeping any term,
provisions, covenant or condition of this Lease on Tenant's part to be kept,
observed, or performed, other than for the payment of Rent, and shall not cure
such default after Landlord gives Tenant twenty (20) days written notice
thereof, or, if any default cannot be cured completely within such period,
Tenant does not promptly commence to cure such default within such period and
thereafter proceed with due diligence to cure the same.





C.

Insolvency.

If Tenant is unable to meet its obligations as they become due, is adjudicated a
bankrupt, makes a general assignment for the benefit of creditors, or takes the
benefit of any insolvency act, or a permanent receiver or trustee in any
insolvency act, or a permanent receiver or trustee in bankruptcy is appointed
for Tenant's property and such appointment is not vacated within Thirty (30)
days. For these purposes, "Tenant" shall mean the Tenant then in possession of
the Leased Premises.





D.

Abandonment.

  If the Leased Premises becomes vacant or deserted for a period of Three (3)
days.





E.

Assignment.

If this Lease is assigned or the Leased Premises sublet other than in accordance
with the lease terms; provided, however, it shall not be a violation of this
subsection if: (1) Tenant assigns part or all of its obligations hereunder to an
entity that is an affiliate of the Tenant and which is subject to the same
ultimate controlling ownership as that of the Tenant; or (2) said assignment or
subletting is authorized in advance by Landlord.

Remedies Upon Default.

Upon the occurrence of an Event of Default, Landlord shall be entitled, but not
required, to exercise certain remedies, as follows:



A.

Termination.

Terminate this Lease as completely as if that were the date Landlord terminates
the Lease were the date for the expiration hereof as specified in the Lease and,
in such event, Tenant shall then surrender the Leased Premises to Landlord. Upon
the termination of this Lease, Landlord may terminate any sublease then in
effect, without the consent of the subtenant.





B.

Detainer action.

File a Detainer action to have Tenant removed and evicted from the Leased
Premises.





C.

Take Possession of Leased Premises.

Without any formal demand or notice, reenter the Leased Premises by any lawful
means and remove Tenant therefrom without being liable for any damages therefor.





D.

Deficiency.

If this Lease terminates as provided in this Section, Landlord may at any time
recover from Tenant the amount by which Landlord has been damaged as a result of
Tenant's default.





E.

Other Lawful Remedies.

Pursue any other remedy allowed by law.

Statutory Notice.

  Nothing in this Section shall be deemed to require Landlord to give Tenant any
notice, except as required by statute, before the commencement of any unlawful
detainer action for nonpayment of any basic rent or additional rent.



Time of Essence.

  Time is of the essence of this Lease with respect to Tenant's performance of
its obligations hereunder.



SECTION 11


Security Interest and Lien on Tenant's Improvements
And Personal Leased Premises



Landlord shall have a security interest and first lien paramount to all others
on every right and interest of Tenant in and to this Lease, on any improvement
on or hereafter placed on the Leased Premises, and on all furnishings,
equipment, fixtures, or other personal property of any kind belonging to Tenant,
or the Tenant's equity therein, on the Leased Premises.  The security interest
and lien are granted for the purposes of securing payment of rents, taxes,
assessments, charges, liens, penalties, and damages, and of securing the
performance of all of Tenant's obligations under this Lease. The security
interest and lien shall be in addition to all other rights granted to Landlord
under present or future laws of this state. Tenant shall execute such financing
statements and such other instruments as are reasonably required by Landlord to
perfect such security interests.

SECTION 12


Injunctive Relief By Landlord Against Tenant
or Others - Cumulative Remedy



Any violation, attempted violation, or threatened violation of any condition of
this Lease by Tenant, or anyone claiming under it, shall be remediable by
injunction, which shall be a cumulative remedy in addition to every other remedy
given by this Lease or by existing or future laws.

SECTION 13


Right Of Entry To Make Necessary Repairs
No Liability For Disturbance



Landlord or its agent shall be permitted to enter the Leased Premises at all
reasonable times during usual business hours for the purpose of inspecting the
Leased Premises and making any necessary repairs to the Leased Premises and
performing any work therein that may be necessary by reason of the Tenant's
default under the terms of this lease.

Landlord reserves the right to install, maintain, use repair and replace ducts,
pipes wires and conduits through the walls, floors and ceilings of the Leased
Premises serving other parts of the Property and the right to install, maintain,
use, repair and replace equipment, signs, antennas, displays and other objects
upon the roof of the Leased Premises.

Nothing herein shall imply any duty upon the part of the Landlord to do any such
work which under any provision of this Lease the Tenant may be required to
perform, and the performance thereof by Landlord shall not constitute a waiver
of Tenant's default. Landlord may during the progress of any work on or in the
Leased Premises keep and store upon the Leased Premises all necessary materials,
tools and equipment.

Landlord shall not in any event be liable for inconvenience, annoyance,
disturbance, loss of business, or other damage to Tenant or the subtenants of
Tenant by reason of making such repairs or the performance of any such work on
or in the Leased Premises, or on account of bringing materials, supplies, and
equipment into or through the Leased Premises during the course of such work,
and the obligations of Tenant under this lease shall not thereby be affected in
any manner.

SECTION 14


Destruction By Casualty
(Election To Discontinue Operations)



In the event of a casualty to the Leased Premises, Landlord shall not be
obligated to restore the Leased Premises.  In addition, all insurance proceeds
covering such casualty, under any policy relating to the Leased Premises, shall
become the property of Landlord. Tenant shall co-operate fully in assisting
Landlord in the processing of any claims, and shall make such assignments and
sign such other documents as are required by an insurer to give effect to this
Lease. However, in the event any portion of the Leased Premises is damaged or
destroyed to such an extent that Tenant, in its sole discretion, elects to
discontinue operations, or shall Landlord, in its sole discretion, elect not to
restore the Leased Premises, either party may cancel this Lease by giving the
other party notice of its election and this Lease shall terminate and shall
become null and void Thirty (30) days after said notice.

SECTION 15


Rental & Security Deposit



No security deposit or other rent prepayment is due and payable pursuant to the
terms of this Lease.

SECTION 16


Severability



In case any one or more of the provisions contained in this Lease shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
thereof and this Lease shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

SECTION 17


Cumulative Remedies



The rights and remedies provided by this Lease are cumulative and the use of any
one right or remedy by either party shall not preclude or waive its right to use
any or all other remedies. Said rights and remedies are given in addition to any
other rights the parties may have by law, statute, ordinance or otherwise, and
may be exercised and enforced concurrently and whenever and as often as occasion
therefor arises.

SECTION 18


Taxes and Utilities



Landlord shall pay all current real estate taxes and special assessments
lawfully levied or assessed against the Leased Premises. Tenant shall pay all
current personal property taxes and special assessments levied or assessed
against all personal property placed by Tenant in and about the Leased Premises.
Landlord shall pay for the existing utilities furnished to the Leased Premises,
but shall not be required to provide for any additional utilities. Landlord
shall not be liable for any interruption whatsoever, nor shall Tenant be
entitled to claim any right of offset due to any interruption of service.
Tenant's sole remedy in the event of an interruption in utility service, which
lasts longer than 7 consecutive days is to terminate this Lease by written
notice, in which event this Lease shall terminate on the latter of 10 days after
the date of such notice or the date Tenant vacates the Leased Premises after
having given such notice of termination. In no event shall Tenant be entitled to
a return or refund of Rent paid prior to such termination.

SECTION 19


Alterations and Improvements



Tenant shall not create any openings in the roof or exterior walls, nor make any
alterations or capital improvements to the Leased Premises without the prior
consent of the Landlord. All non-structural alterations, additions and
improvements that are made by Tenant shall become the property of Landlord at
the termination of the Lease; however, the Tenant shall promptly remove, if
Landlord at its sole option so elects, all alterations, additions and
improvements, and any other property placed in the Leased Premises by Tenant,
who shall be responsible for any damage caused by such removal. Tenant has
erected a fence separating the Leased Premises from the remainder of the
building in which the Leased Premises is located. Unless otherwise instructed by
Landlord, Tenant shall remove the fence at the termination of the Lease and
repair any damage to the Leased Premises caused by such removal. Tenant
understands that Landlord may lease space adjoining the Leased Premises to other
tenants and that in the course of such activities, may erect a more permanent
and substantial partition separating the Leased Premises from such other space.
In such event. Landlord shall have the right to remove the fence in order to
replace the fence with a more permanent and substantial partition, without any
liability to Tenant for such removal and/or destruction of the fence and
Landlord shall have the right to enter into and upon the Leased Premises for the
purpose of constructing such partition.

SECTION 20


Waiver of Subrogation



Both parties hereto waive any and every claim which arises or may arise in this
favor and against the other party hereto during the terms of this Lease or any
renewal term thereof for any and all loss of, or damage to any of its property
located within or upon, or constituting a part of, the Leased Premises, which
loss or damage is converted by valid and collectible fire and extended coverage
insurance policy, to the extent that such loss or damage is recoverable under
said policy. Said mutual waivers shall be in addition to, and not in limitation
or derogation of, any other waiver or release contained in this Lease with
respect to any loss of, or damage to, property of the parties hereto. Inasmuch
as the above-stated mutual waivers will preclude the assignment of any claim by
way of subrogation or otherwise to an insurance company (or any other person),
each party hereto hereby agrees immediately to give each insurance company which
has issued to its policies of fire and extended coverage insurance written
notice of the terms of said mutual waivers, and to have said policies properly
endorsed, if necessary, to prevent the invalidation of the coverage by reason of
said waivers.

SECTION 21


Quiet Enjoyment



Landlord warrants that it has full right and power to execute and perform this
Lease and that the Tenant, on payment of the rent and performing its covenants
hereunder, shall peacefully and quietly have, hold and enjoy the Leased Premises
during the full term of this Lease has any extension or renewal hereof.
Notwithstanding the foregoing. Tenant understands that Landlord may lease other
portions of the Crockett Street Property to other tenants and Tenant agrees that
Landlord shall have no obligation to provide Tenant with any security with
respect to such other Tenants or the public in general and Tenant agrees to be
solely responsible for its own security and the security of its property located
in or about the Leased Premises and to provide its own insurance coverage to
protect itself against any losses as the result of any theft or destruction,
which may be caused by such other Tenants, their agents and invitees. Tenant's
sole remedy for a violation of the warranty and covenant of quiet enjoyment
shall be to terminate this Lease.

SECTION 22


Parties Have Relationship Of Landlord and Tenant
Not Principal-Agent, Partners, or Joint Venturers



Nothing contained in this Lease shall be deemed or construed to create the
relationship of principal and agent or of partnership or of joint venture or of
any association whatsoever between Landlord and Tenant. It is expressly
understood and agreed that neither the computation of rent nor any other
provisions contained in this Lease nor any act or acts of the parties hereto
shall be deemed to create any relationship between Landlord and Tenant other
than the relationship of landlord and tenant.

SECTION 23


Indemnity



Landlord shall not be liable for and Tenant agrees to indemnify and save
harmless Landlord and its affiliates and their agents, servants, directors,
officers and employees (collectively, the "Indemnitees") from and against any
and all liabilities, damages, claims, suits, costs (including costs of suit,
attorneys' fees and costs of investigation) and actions of any kind arising or
alleged to arise by reason of injury to or death of any person or damage to or
loss of property occurring on, in, or about the Leased Premises or by reason of
any other claim whatsoever of any person or party occasioned by any act or
omission on the part of Tenant or any invitee, patron, licensee, employee,
director, officer, agent, servant, owner, contractor, subcontractor, or tenant
of Tenant, or on the part of any person entering the Leased Premises under the
expressed or implied invitation of Tenant, or any breach, violation or
nonperformance of any covenant of Tenant under this Lease, whether such
liability, claims, suits, costs, injuries, deaths, or damages arise from or are
attributed to the concurrent negligence of any Indemnitee. If any action or
proceeding shall be brought by or against any Indemnitee in connection with any
such liability or claim, Tenant, on notice from the Indemnitee, shall defend
such action or proceeding, at Tenant's expense, by or through attorneys
reasonably satisfactory to the Indemnitee.  The provisions of this Section shall
apply to all activities of Tenant with respect to the Leased Premises, whether
occurring before or after execution of the Lease. Tenant's obligations under
this Section shall not be limited to the limits or coverage of insurance
maintained or required to be maintained by Tenant under this Lease.

SECTION 24


Eminent Domain



If more than ten percent (10%) of the floor area of the Leased Premises should
be taken for any public or quasi-public use under any governmental law,
ordinance or regulation or by right of eminent domain or by private purchase in
lieu thereof, either party may terminate this Lease and the rent shall be abated
during the unexpired portion of this Lease, effective on the date physical
possession is taken by the condemning authority. In no event shall Tenant have
any interest in or claim to any award by any condemning authority, with the
right to all such awards being the sole property of Landlord.

SECTION 25


Miscellaneous Terms And Provisions



This Lease shall be subject to miscellaneous terms and provisions, as follows:

A.

Amendment.

This Lease shall not be amended, modified, superceded or cancelled unless in
writing and signed by the parties referring to this Lease and demonstrating
intent to so amend, modify, supercede or cancel it.





B.

Binding Effect.

This Lease shall be binding and conclusive upon and inure to the benefit of and
be enforceable by the respective parties hereto and their successors and
assigns.





C.

Construction.

This Lease represents the mutual agreement of the parties and shall not be
construed more strongly against or in favor of either party.





D.

Counterparts.

This Lease may be executed in any number of counterparts, each of which when so
executed and delivered shall be an original, but such counterparts shall be
construed together and shall constitute one instrument. This Lease shall be
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of the parties reflected hereon as signatories.

 

 

E.

Damages; Limitation.

To the maximum extent permitted by applicable law, no party nor any of its
affiliates or suppliers will be liable for any indirect damages (including,
without limitation, consequential, special or incidental damages, damages for
loss of profits or revenues, business interruption, or loss of business
information) arising from or in connection with this Lease or any of the
Documents, or any breach of the terms thereof, even if advised of the
possibility of such damages or if such possibility was reasonably foreseeable.
This exclusion of liability does not apply to a party's liability to another
party for: (i) willful misconduct; (ii) violation of any indemnity provisions of
this Lease; or (iii) violation of its confidentiality obligation or of another
party's intellectual property rights.

 

 

F.

Entire Agreement.

This Lease, together with any schedules and other documents to which it refers,
supersedes any and all other agreements, either oral or in writing, between or
among the parties hereto with respect to the subject matter hereof and contains
all of the covenants and agreements between the parties with respect to said
matter. Each party to this Lease acknowledges that no representations,
inducements, promises or agreement, orally or otherwise, have been made by any
party, or anyone acting on behalf of any party, which are not invited herein and
that no other agreement, statement or promise not contained in this Lease shall
be valid or binding.

 

 

G.

Execution and Delivery by Facsimile Transmission.

If this Lease or any document executed in connection with this Lease is
delivered by facsimile or similar instantaneous electronic transmission device
pursuant to which the signature of or on behalf of such party can be seen (a
"fax"), such execution and delivery shall be considered valid, binding and
effective for all purposes as an original document. Additionally, the signature
of any party on this document transmitted by way of a facsimile machine shall be
considered for all purposes as an original signature. Any such faxed document
shall be considered to have the same binding legal effect as an original
document. At the request of any party, any faxed document shall be re-executed
by each signatory party in an original form.

 

 

H.

Execution of Other Documents; Further Action.

Each party shall, on demand, execute or obtain such other documents or
instruments and corrective filings or instruments and use all commercially
reasonable efforts to do or cause such other things as may be reasonably
necessary or desirable to effect the provisions and purposes of this Lease.

 

 

I.

Expenses of Negotiation.

  Whether or not the transactions contemplated hereby are consummated, each of
the parties will pay all costs and expenses of its or his performance of and
compliance with this Lease.

 

 

J.

Fees and Expenses of Actions.

If any arbitration proceeding, administrative proceeding or any legal action, at
law or in equity (an "Action"), is commenced, including an Action for
declaratory relief, to enforce or interpret the terms of this Lease, or any
document or instrument executed in connection with or pursuant to this Lease, or
involving any controversy or claim between or among the parties to this Lease,
whether sounding in contract, tort or statute, whether through arbitration,
probate, bankruptcy, receivership or other judicial or administrative
proceeding, the prevailing party in such Action (the "Prevailing Party") shall
be entitled to recover reasonable attorney's fees, paralegal costs, expert
witness and consulting expert fees and costs, and other expenses, costs and
necessary disbursements incurred by such Prevailing Party in the investigation,
preparation, pursuit or defense of any claim asserted by any party in such
Action (including allocated costs for in-house legal services), in addition to
any other relief to which the Prevailing Party may be otherwise entitled, at law
or hereunder, in the amount determined by the fact-finder (s) or arbitrator (s).

 

 

K.

Force Majure.

Whenever a period of time is herein provided for Landlord to do or perform any
act or thing. Landlord shall not be liable or responsible for, and there shall
be excluded from the computation of such periods of time, any delays due to
strikes, riots, acts of God, shortages of labor or materials, national
emergency, acts of public enemy, governmental restrictions, laws or regulations,
or any other cause or causes, whether similar or dissimilar to those enumerated,
beyond Landlord's reasonable control.

 

 

L.

Gender and Number.

  Unless otherwise required by context, the genders shall include each other and
the singular shall include the plural and the plural the singular.

 

 

M.

Headings, Etc.

  Headings, table of contents, captions, titles and marginal notations are for
convenience only and shall not limit or restrict the interpretation or
construction of the passage(s) to which such headings, table of contents,
captions, titles and notations may relate.

 

 

N.

Governing Law; Jurisdiction and Venue; Performance.

Except to the extent that the laws of the United States may apply or otherwise
control this Lease, the rights and obligations of the parties hereunder shall be
governed by, construed and interpreted in accordance with the laws of the State
of Texas, without regard to conflict of law principals. Bexar County, Texas
shall be the proper place of venue to enforce payment under the performance of
this Lease.

 

 

O.

Schedules, Addenda and Exhibits.

All schedules, addenda and exhibits shall be a part of this Lease for all
purposes. Schedules, addenda and exhibits shall be changed from time to time as
the parties may agree. When schedules, addenda and exhibits are changed, they
shall be redrafted in accordance with agreed changes, dated as of the effective
date of such change and signed by the parties.  Copies of changed schedules,
addenda and exhibits shall be furnished to each party and such changed schedules
and exhibits shall become a part of this Lease for all purposes.  Schedules,
addenda and exhibits, which have been changed, shall cease to be a part of this
Lease, and the most recently dated schedule, addendum and exhibit, signed by all
parties, shall govern.

 

 

P.

Survival of Covenants.  

All covenants, agreements, representations and warranties made by a party to
this Lease, and in any other documents, schedules or instruments referred to
herein shall survive the execution and delivery of this Lease. All such
covenants, agreements, representations and warranties shall be binding upon any
successors and assigns of the party giving the same.

 

 

Q.

Third Party Beneficiaries; None Created.

Nothing express or implied in this Lease is intended to confer, nor shall
anything herein confer, upon any person other than the parties hereto and the
respective successors or assigns of the parties hereto, any rights, remedies,
obligations or liabilities whatsoever.

 

 

R.

Waiver.

No waiver of any term of this Lease shall be valid unless it is in writing and
signed by both parties. The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right to
enforce the same. No waiver by any party of any condition contained in this
Lease, or of the breach of any term, provision, representation, warranty or
covenant contained in this Lease, in any one or more instances, shall be deemed
to be or construed as a further or continuing waiver of any such condition or
breach, or as a waiver of any other condition or of the breach of any other
term, provision, representation, warranty or covenant.

 

 

S.

Notices.

Any notice to be given or to be served upon any party hereto, in connection with
this instrument, must be in writing and may be given in person or by: courier;
overnight delivery service or Express Mail; facsimile transmission;

 

 

 

or, certified or registered mail. Such notice shall be deemed to have been given
and received: when actually received, in the case of hand delivery, overnight
delivery service or Express Mail; when a certified or registered letter
containing such notice, properly addressed, with postage prepaid, is deposited
in the United States mail;

 

 

 

and, if given by facsimile transmission, it shall be deemed to have been given
when its transmission is confirmed by the transmitting facsimile machine as
received by the party to whom it is addressed. Any party hereto may, at any time
by giving five (5) days written notice to the other party hereto, designate any
other address and/or facsimile telephone number in substitution of the following
address and facsimile telephone number to which such notice shall be given:

 

 

TO: Landlord

 

Mailing Address:

 

Rush Truck Centers of Texas, L.P.
c/o Rush Enterprises, Inc.
P.O. Box 34630
San Antonio, TX 78265-4630
Attention: Legal Department

 

 

 

Physical Address:

 

Rush Truck Centers of Texas, L.P.
c/o Rush Enterprises, Inc.
555 South IH 35
New Braunfels, Texas 78130
Attention: Legal Department
TELECOPY NO.: (830) 626-5307

 

 

TO: Tenant

 

 

Mailing and Physical Address:

 

Lubys, Inc.
2211 N.E. Loop 410
San Antonio, Texas 78217-4673
Attention: Real Estate Department
TELECOPY NO.: (210) 871-7464

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURES OF PARTIES ON NEXT PAGE]

 

 

 

 

 

SECTION 26


Status of Leased Premises



TENANT ACKNOWLEDGES THAT IT HAS FULLY INSPECTED THE LEASED PREMISES.  TENANT
HEREBY ACCEPTS THE LEASED PREMISES "AS IS" AND ACKNOWLEDGES THAT THE LEASED
PREMISES IS SUITABLE FOR THE PURPOSES FOR WHICH THE SAME ARE LEASED IN THEIR
PRESENT CONDITION.

THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

In agreement whereof, the parties execute this Lease in multiple originals as of
the Effective Date.

 

TENANT:

LANDLORD:

   

LUBYS RESTAURANTS
  LIMITED PARTNERSHIP

RUSH TRUCK CENTER OF TEXAS,
  OF TEXAS, L.P.

   

BY:  LUBYS, INC.,
ITS GENERAL PARTNER

BY:  RUSHTEX, INC.,
ITS GENERAL PARTNER

 

By: /s/Peter Tropoli
Name:  Peter Tropoli
Title: Senior V.P.

By:  /s/W.M. RUSH
W.M. "Rusty" Rush,
President

 

 

 

 

FIRST AMENDMENT TO
LEASE AGREEMENT

This First Amendment to Lease Agreement (the "Amendment") is entered into
between PAPPAS RESTAURANTS, INC., a Texas corporation, herein called "Landlord",
and LUBY'S RESTAURANTS LIMITED PARTNERSHIP, as "Tenant, to be effective August
1, 2003, for the purpose of amending that one certain Lease Agreement entered
into between Rush Truck Centers of Texas, L.P., predecessor-in-interest to
Landlord, and Tenant effective October 15, 2002 (the "Lease", including all
addendum thereto). The terms of this Amendment shall be construed as a part of
the terms of the Lease in all respects. In the event the terms, covenants or
conditions of this Amendment conflict with the terms, covenants or conditions of
the Lease, the terms of this Amendment shall control.

WHEREAS,

Tenant has requested, and Landlord has agreed, to lease an additional 10,000
square feet of warehouse space contiguous to the existing Leased Premises
("Additional Space"), in accordance with the terms of this Amendment.



NOW, THEREFORE,

for and in consideration of the mutual agreements set out hereunder and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Landlord and Tenant agree as follows:



1.

The recital set forth above is true and correct.





2.

The Leased Premises shall mean 27,000 square feet of warehouse space located at
2301 Crockett Street, as more particularly described on Exhibit "A", attached
hereto.





3.

Effective as of August 1, 2003, the monthly rent identified in Section 5 of the
Lease shall be increased to Five Thousand Five Hundred Fifty-Nine and No/100
Dollars ($5,559.00).





4.

At Tenant's option and expense, Tenant may finish out the Additional Space, in
accordance with the requirements of Section 19 of the Lease.





5.

Landlord and Tenant confirm and agree that, in ail other respects, the Lease
remains in full force and effect.





6.

Except as otherwise defined herein, all terms used herein shall have the same
meaning as they have in the Lease.





7.

The parties agree that for purposes of the execution of this Amendment,
facsimile copies of signatures shall be sufficient to bind the parties hereto.

 

 

8.

This Amendment may be executed in multiple counterparts, each of which shall be
fully executed as an original and all of which together shall constitute one and
the same instrument. The counterparts bearing facsimile signatures shall be
deemed to constitute originals and shall bind the parties hereto.

 

EXECUTED

in multiple originals to be effective as of the date set forth above.





 

PAPPAS RESTAURANTS, INC.,
a Texas corporation









By:

/s/Frank Hubbard









Name:

Frank Hubbard



Title:

Controller







LUBY'S RESTAURANTS LIMITED PARTNERSHIP,
a Texas limited partnership



By:  LUBY'S MANAGEMENT, INC.,
a Delaware corporation, General Partner









By:

/s/Bill Gordon











Bill Gordon
Vice President-Real Estate

